SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1122
CAF 15-01547
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF BRIAN KNIGHT,
PETITIONER-APPELLANT,

                      V                                          ORDER

NADIA WASHPUN, RESPONDENT-RESPONDENT.
-------------------------------------
IN THE MATTER OF NADIA WASHPUN,
PETITIONER-RESPONDENT,

                      V

BRIAN KNIGHT, RESPONDENT-APPELLANT.
-------------------------------------
TANYA J. CONLEY, ESQ., ATTORNEY FOR
THE CHILD, APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, APPELLANT PRO SE.

CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT.


     Appeals from an order of the Family Court, Monroe County
(Patricia E. Gallaher, J.), entered August 31, 2015 in a proceeding
pursuant to Family Court Act article 6. The order, inter alia,
granted primary physical custody of the parties’ son to Nadia Washpun.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court